Action to set aside a sale under a trust deed. The sole contention of plaintiffs at the trial was that the notice of sale under the trust deed was not posted in a conspicuous place upon the premises sold. The trial court in substance found that the notice was properly posted and judgment went for defendant. Appellants contend that the proof of posting was too limited and does not sustain the finding for the reason that at the particular place on the premises where the notice was posted the land was elevated and covered with flowers and shrubbery. There is no merit in this claim. The evidence upon the subject was somewhat conflicting, but it is amply sufficient to support the finding. *Page 762 [1] The question of whether or not the notice was posted in a conspicuous place is one upon which minds may differ and it must be determined by the court in the exercise of its judicial function. (Elder v. Frevert, 18 Nev. 278 [3 P. 237].) Such determination cannot here be disturbed where there is evidence to support it. There is no merit in the appeal.
The judgment is affirmed.
Knight, J., and Parker, J., pro tem., concurred.